             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 1 of 15



 1                                                                 The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7
 8   IGNACIO LANUZA,                                )     Case No. 2:14-cv-01641-BJR
                                                    )
 9                    Plaintiff,                    )    UNITED STATES’ MOTION FOR
                                                    )    COSTS & FEES UNDER FEDERAL
10                vs.                               )    RULES - LAWS
11                                                  )
     JONATHOAN LOVE, and                            )    Motion Calendar: Friday, Sept. 6, 2019
12   UNITED STATES OF AMERICA,                      )
                                                    )
13                    Defendants.                   )
14        Defendant United States (U.S.), through the undersigned Special Counsel, moves the Court

15   for the awarding of costs, fees and expenses incurred in the defense of this action as authorized by

16   Fed. R. Civ. Pro. 11, 54 and as allowed by other Federal laws. This motion comes on the heels of
17
     this Court’s Order dismissing Plaintiff’s disfavored malicious prosecution claim against the United
18
     States. Dkt. No. 148 – Order Granting Dismissal and finding that law in area was clearly established
19
     and arguments and claims advanced on Plaintiff’s behalf completely lack any merit. Id.
20
21          In September 2015, the U.S. served Plaintiffs’ five to six counsel (involving two firms) with

22   its Rule 11 Fees Notice on September 8, 2015. See Durkin Decl., Attachment A – Rule 11 Memo.
23   The U.S. informed Plaintiff / counsel that it would seek the recovery of all allowable costs – fees
24
     upon the Court’s dismissal of Plaintiff’s malicious prosecution claim. Dkt. No. 148 (Order of
25
     Dismissal), 149 (Jgmt.). Plaintiff and his cadre of counsel rejected the invitation then and more
26
27   recent invitations to take a voluntary non-suits or stipulated dismissal. See Durkin Decl. id. The

28   United States recently invited Plaintiff – Counsel to discuss trying to reach an amicable, less litigious

                                                                         William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                       United States Attorney (EDWA)
     page 1                                                              Post Office Box 1494, Spokane, WA 99210-1494
                                                                         Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 2 of 15



 1   resolution of this motion. No response was provided. Therefore, Defendant brings this motion for
 2
     costs – fees as the prevailing party and under Rules 11, 54 and other federal laws. If granted, the
 3
     United States requests the separate submittal for approval of those costs and reasonable attorney’s
 4
     fees incurred since September 28, 2015 (i.e., the last day of the Rule 11 Notice and covering ECF
 5
 6   filings from Dkt. Nos. 82 – 149 (October 1, 2015 – August 6, 2019)

 7          A.      Plaintiff’s Alien History. Plaintiff IGNACIO LANUZA (Plaintiff or Lanuza) is a
 8   Mexican citizen who, by his own accounts, illegally entered the U.S. in 1996 (i.e., violated U.S.
 9
     sovereign border, without inspection – permission, all in violation of 18 U.S.C. § 1325(a). See e.g.,
10
     ICE Officer Anthony Dodd’s Decl. (Ex. 503, DHS Officer Dodd ‘s I-213 narrative). Plaintiff was
11
12   caught, arrested and detained by U.S. border enforcement authorities on five different occasions. Id.

13   On each occasion, Lanuza voluntarily signed an immigration document (e.g., I-826), which allowed
14   him to be promptly returned to his native country (Mexico) without being subjected to further
15
     custodial detention, removal (deportation) processes through the U.S. Immigration Courts (I.C.),
16
     and/or criminal prosecution. See e.g., 8 U.S.C. § 1325(a) (unlawful entry - first conviction is a
17
     misdemeanor; subsequent offenses / convictions are felonies). Id. An I-826 is the only immigration
18
19   form that allows arrested – detained aliens to be voluntarily returned (v’red) to their native country

20   without further detention, deportation proceedings and/or criminal prosecution. Id. No other I-form
21   allows this relief. Id. Lanuza’s arrests-detentions for violating the U.S.’ border include:
22
        June 3, 1996:        Voluntary Return to Mexico (without prosecution – deportation) granted by
23                           U.S. Border Patrol at Imperial Beach, CA;
        June 7, 1996:        Voluntary Return to Mexico (without prosecution – deportation) granted by
24                           U.S. Border Patrol at Imperial Beach, CA;
25      June 11, 1996:       Voluntary Return to Mexico (without prosecution – deportation) granted by
                             U.S. Border Patrol at Brown Field, CA;
26      Jan. 12, 2000:       Voluntary Return to Mexico (without prosecution – deportation) granted by
                             U.S. Border Patrol at Nogales, AZ;
27      Jan. 13, 2000:       Voluntary Return to Mexico (without prosecution – deportation) granted by
28                           U.S. Border Patrol at Nogales, AZ


                                                                         William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                       United States Attorney (EDWA)
     page 2                                                              Post Office Box 1494, Spokane, WA 99210-1494
                                                                         Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 3 of 15



 1
     See Dkt. 1 (Complaint), Ex. 11; Officer Dodd’s I-213; EARM copy of I-213 narrative, (June 25,
 2
 3   2008), Ex. 503. Following each voluntary return (without prosecution), Plaintiff again illegally

 4   crossed - violated the U.S.’s border and unlawfully returned (e.g., Plaintiff violated the U.S.’s border
 5   a minimum of ten (10) occasions from 1996 – 2000). In fact, Immigration Judge (I.J.) Kenneth
 6
     Josephson, based on Plaintiff’s stipulated alien – immigration history, found Plaintiff to be a
 7
     recidivist violator of the U.S.’s border. Ex. 506. The Bureau of Immigration Appeals (BIA) also
 8
 9   noted Plaintiff had a documented history of voluntary returns of “at least five times between June 3,

10   1996, and January 13, 2000.” Ex. 519.
11          Plaintiff claims he resided in the Seattle area until he went back to visit family in Mexico in
12
     late 1999 – early 2000, where he stayed for two months. See Ex 504, Lanuza Declaration of
13
     December 13, 2012. Id. After this extended residence in Mexico, Plaintiff decided to return to the
14
15   U.S. and was again caught on January 12, 2000, near Nogales, AZ, violating the U.S.’s border. Ex.

16   503, I-213 (dated May 25, 2008). During this arrest - detention by Border Patrol law enforcement

17   officers (BP LEOs), Plaintiff once again agreed to sign an I-form (i.e., I-826; Ex. 502) and was again
18
     V’red to Mexico, without further detention, the initiation of deportation proceedings or criminal
19
     prosecution. Ex. 503 (I-213).
20
            The very next day, January 13, 2000, BP LEOs again arrested Plaintiff near Nogales trying
21
22   to cross the border and detained him. Id. Plaintiff again signed the required I-form (i.e., I-826) and

23   expressed a desire to be promptly - voluntarily returned to Mexico without further detention,
24   deportation proceedings, or criminal prosecution. Id. As with his prior V’Reds, once Plaintiff signed
25
     the required I-form (i.e., an I-826), he was immediately returned to Mexico. Ex. 515 (Dodd Decl.).
26
     In fact, Plaintiff admits signing the Border Patrol immigration form immediately preceding his
27
28   voluntary returns (V-Reds) to Mexico. See Ex. 501, Lanuza Complaint at 7. P


                                                                         William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                       United States Attorney (EDWA)
     page 3                                                              Post Office Box 1494, Spokane, WA 99210-1494
                                                                         Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 4 of 15



 1          Plaintiff’s only contention during I.C. hearings was that: 1) He did not get a copy of the form
 2
     he signed; and 2) the federal LEO did not provide him a full, detailed explanation of the purpose of
 3
     the form or the impact the I-form may have in later immigration court proceedings. Id.; see also Ex.
 4
     521 (Lanuza Decl.), Ex. 506 (I.C. Judge Order). As we now know, Plaintiff again illegally crossed
 5
 6   the U.S. border after January 13, 2000, after his arrest – detention – release, and, made his way to

 7   Seattle where in May 2008 he was arrested on weapons - obstruction justice charges. Id.
 8          B.      Plaintiff’s DUI Offense - Crash into back of Seattle Transit Bus - Injuring
 9
     Multiple Patrons. On January 18, 2004, Plaintiff rear-ended a Seattle Metro bus while it was
10
     parked at a bus stop. Ex. 509. Defendant was intoxicated and unlawfully driving under while under
11
12   the influence (DUI). Id. The collision was so violent, Plaintiff injured passengers and caused a

13   number of the innocent bus-riders to seek and receive medical care. Ex. 509 at 9, 12. Plaintiff was
14   cited for Driving under the Influence (DUI) and for driving with a suspended license, which was
15
     previously suspended due to Plaintiff’s failure to carry auto liability insurance. Ex. 509 at 7, 12.
16
            C.      Plaintiff’s Arrest & Conviction for Brandishing Stolen Firearm & Threatening
17
     behavior. During the late evening hours of June 24, 2008, Seattle Police Department (SPD)
18
19   Officers responded to a noise complaint at a Seattle residence, where they found Plaintiff in a

20   backyard shed, intoxicated and showing – handling a handgun. The firearm was determined to have
21   been stolen in California. Id. at p. 2-3 (“at the precinct we learned that the gun was stolen out of
22
     Corona, California.”). Ex. 508. Despite being told to drop the weapon, Lanuza tried to hide it in his
23
     coat before finally tossing it toward some bedding. Id at p. 2. SPD secured the stolen firearm and
24
25   Plaintiff was arrested. Id. Plaintiff later pled guilty to the reduced charge of unlawfully displaying a

26   weapon (i.e., a stolen firearm) in a manner manifesting an intent to intimidate another or cause alarm
27   for the safety of other person(s), all in violation of RCW 9.41.270. Id.
28

                                                                          William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                        United States Attorney (EDWA)
     page 4                                                               Post Office Box 1494, Spokane, WA 99210-1494
                                                                          Telephone: (509) 353-2767 Fax: (509) 835-6397
               Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 5 of 15



 1            D.       King Co. Jail Stay for Unlawful Firearm and Transfer to ICE for Removal
 2
     Proceedings. On June 25, 2008, ICE Officer Anthony Dodd encountered Plaintiff at the King
 3
     County Jail, where Plaintiff was being held on the state criminal obstruction of justice and firearms
 4
     offenses. Ex. 515, 503. Plaintiff admitted to Officer Dodd that he was illegally in the country. Id.;
 5
 6   Dkt. 25 (Lanuza Decl.) at 2. Plaintiff also told Officer Dodd he was: a) single without involvement;

 7   b) did not have any children; and c) had last crossed the border into the U.S. in 1999 (which was
 8   inaccurate and false). Ex. 521 On about June 30, 2008, after pleading guilty to the stolen firearm
 9
     offense and serving time on the state court conviction, Dodd took custody of Plaintiff and initiated
10
     removal proceedings by issuing Plaintiff a Notice to Appear (NTA) in the I.C. for removal
11
12   proceedings. Id. Officer Dodd then booked Lanuza into HHS’s Tacoma detention facility. On July

13   17, 2008, Lanuza was allowed to post a bond and remained out of detention for the remainder of the
14   alien removal proceedings. Plaintiff’s immigration removal proceedings were then transferred from
15
     Tacoma to the Immigration Court (I.C.) in Seattle (e.g., Plaintiff resided in the Seattle area). Id.
16
              On May 6, 2009, (i.e., 10 mos. after Officer Dodd’s investigation of Plaintiff and arrest and
17
     initiation of removal proceedings), Plaintiff disclosed for the first time, through his immigration
18
19   attorney, that he would be seeking eligibility to apply cancellation of removal under INA § 245(i)

20   and would also be seeking an adjustment of his illegal alien status. Dkt. 1. In response, ACC
21   Jonathan Love informed the Immigration Judge (I.J.), Kenneth Josephson presiding, that Plaintiff’s
22
     A-file reflected he had been voluntarily returned to Mexico in January 2000 (in lieu of deportation)
23
     and that Plaintiff’s A-file contained an I-826 consistent with this voluntary return. Dkt. 1.1 Plaintiff
24
25   did not contest these representations. Id. Judge Josephson then directed ACC Love to submit an

26   evidence packet, including the V’red, so that the Court would have it for review and consideration.
27   1
          Plaintiff’s counsel admitted during oral argument in 9 th Cir. that Mr. Love did not alter Officer Dodd’s I-826 (2008)
28   until “after” Lanuza disclosed to the I.C. that he would be seeking discretionary relief (i.e., May 6, 2009).
     https://cdn.ca9.uscourts.gov/datastore/media/2017/10/03/15-35408.mp3

                                                                                      William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                                    United States Attorney (EDWA)
     page 5                                                                           Post Office Box 1494, Spokane, WA 99210-1494
                                                                                      Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 6 of 15



 1           Between May 6, 2009, and May 11, 2009, ACC Love reviewed Lanuza’s A-file and
 2
     determined the I-826 immigration forms that Plaintiff admitted signing before his v’reds back to
 3
     Mexico, were missing from the A-file. Love then altered Officer Dodd’s June 30, 2008, I-826 that
 4
     Plaintiff signed to make that 2008 I-826 it look like the I-826 that Plaintiff signed on January 13,
 5
 6   2000.

 7           On May 11, 2009, Mr. Love submitted to the I.C. and introduced into evidence a January
 8   2000 I-826 form that ACC Love represented Plaintiff had signed on January 13, 2000. The I-826
 9
     form was used to establish Lanuza's own admitted absence from the U.S. into Mexico during the
10
     holidays of 1999 and early 2000, and his own admitted voluntary return to Mexico after arrest,
11
12   thereby factually / legally rendering Plaintiff ineligible for seeking discretionary cancellation of

13   removal proceedings. see also 8 U.S.C. § 1229b(d); Gutierrez v. Mukasey, 521 F.3d 1114, 1117 (9th
14   Cir. 2008); Osnaya-Alvarez v. Holder, 585 Fed.Appx. 690 (9th Cir. 2014).
15
             In fact, to be eligible for the possible I.J. exercise of discretionary relief from deportation
16
     proceedings (i.e., discretionary cancellation), the petitioner (Mr. Lanuza) had to:
17
             1) Be physically present in the United States for the entire 10 years immediately preceding
18
             his application for cancellation;
19           2) Must be a person of good moral character during those 10 years;
             3) Must not have been convicted of certain enumerated crimes; and
20           4) Must show that his/her removal would cause an exceptional and extremely unusual
             hardship to the alien’s spouse, child or parent who is a U.S. citizen or Legal Permanent Res.
21
22   Id. Even though an alien may satisfy and prove all four factors, the alien must still yet also clearly

23   demonstrate that he/she is deserving or entitled to the I..J.’s favorable exercise of discretion to cancel
24   the removal proceedings. Id.; see also Matter of Mendoza-Sandino, 22 I&N Dec. 1236 (BIA 2000)
25
     (holding that physical presence accrual time does not begin again time of stay has stopped.). In fact,
26
     An I.J. finding of good moral character is both a statutory requirement and a discretionary matter.
27
28   See INA § 101(f), 8 U.S.C. § 1101(f); Matter of Turcotte, 12 I&N Dec. 206, 208 (BIA 1967).


                                                                          William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                        United States Attorney (EDWA)
     page 6                                                               Post Office Box 1494, Spokane, WA 99210-1494
                                                                          Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 7 of 15



 1          Among the factors deemed adverse to an alien are the nature and underlying circumstances of
            the grounds of exclusion or deportation (now removal) that are at issue, the presence of
 2
            additional significant violations of this country's immigration laws, the existence of a
 3          criminal record and, if so, its nature, recency, and seriousness, and the presence of other
            evidence indicative of a respondent's bad character or undesirability as a permanent
 4          resident of this country. (emphasis added)
 5   Id.; see also Matter of Thomas, 21 I&N Dec. 20 (BIA 1995) (evidence of unfavorable conduct,
 6
     including that not involving a conviction, may be still be considered by the I.C. for cancellation).
 7
            I.C. Judge Josephson, Plaintiff's counsel, and Plaintiff all inspected and accepted Love’s
 8
     proffered I-826 form, without any challenge to authenticity or signatures contained therein. Id. (i.e.,
 9
10   the form confirmed what the parties mutually understood – i.e., admitted the underlying facts of his

11   V’red). In turn, Judge Josephson still allowed Plaintiff's counsel to file a motion and materials that
12   might support Lanuza’s claim of eligibility for discretionary relief (i.e., cancellation). Id.
13
            After considering Lanuza's motion, however, Judge Josephson found he was ineligible for his
14
     exercise of discretionary relief on a number of grounds. Dkt. 134-6 (Ex. 506 – Order); see also
15
16   Gutierrez, id. at 1117; Osnaya-Alvarez v. Holder, id. at 690. For example, Judge Josephson ruled:

17          Respondent first seeks adjustment of status based on an approved I 130 filed by his USC
            spouse, Nancy. As I stated in my minute order of Dec. 3, 2009, I find respondent ineligible
18          for such because he is a recidivist immigration violator based on his numerous returns and
19          illegal re-entries as noted above. …

20          Next I tum to the request for cancellation of removal. Respondent was previously represented
            by a different lawyer. As I further noted in my minute order of Dec. 3, "Respondent's memo
21          of Nov.25 seems to assume that he has been found eligible to seek cancellation of removal
            and that is not so". I provided respondent with an additional period of time to show eligibility
22
            and "articulate any material fact actually in dispute as to the request for cancellation of
23          removal". Respondent has not.

24          Respondent previously wrote with regard to his signing the I 826: "Nobody ever read to me
            or gave me any copy of the paper ... The only thing that I did was to sign where the
25          immigration official indicated and the official did not explain anything in detail to me about
26          the reason for the paper". (Declaration of May 26, 2009, page 5; submission of counsel of
            June 2, 2009.) The issue presented is whether on this basis respondent can show that he is
27          eligible to seek cancellation of removal in that a documented administrative return to Mexico
            in the sense of the respondent waiving his right to appear before an IJ would break the period
28          of required continuous residency. Guitterez v. Mukasey, 52/ F.3d I 114 (9'" Cir. 2008). I

                                                                          William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                        United States Attorney (EDWA)
     page 7                                                               Post Office Box 1494, Spokane, WA 99210-1494
                                                                          Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 8 of 15



 1          agree with OHS that it is the burden of respondent to show eligibility for cancellation of
            removal under Matter of Almanza, 241 & N Dec. 711 (BIA 2008) and even assuming what he
 2
            has written is true with regard to the I 826; he has not shown eligibility. ... respondent
 3          "alleges no misrepresentation by immigration officials, nor any other circumstance"
            pertaining to some wrongful administrative act in securing his signature. Id at 1117. There is
 4          certainly no claim of any improper duress, use of force, or that respondent would in fact have
            wanted to appear before an IJ. After all, recall that in 2000, this respondent had no basis for
 5          any kind of relief. Unlike, Guitierez, this case falls within the REAL ID ACT (the E 42B was
 6          filed in 2009) and the burden on this respondent to show eligibility should be higher than that
            which he faced. …
 7
            One can cite to other instances where the court held an alien to the consequences of the
 8          immigration documents he had signed notwithstanding subsequent claims that he had not
 9          "knowingly" executed the same. Martinez-Merino v. Keisler, 504 F.3d 1068 (9'" Cir. 2007)
            pertaining to a reinstatement of a removal order or Khan v. Ashcroft, 374 F.3d 825 (9TH Cir.
10          2004) (rejecting a due process claim in that a hearing notice was in English – a language that
            the respondent did not understand).
11
12          I find respondent ineligible for the relief that he has sought.

13   Id. (emphasis added). Plaintiff appealed to the Board of Immigration Appeals ("BIA"), which
14   upheld the I.C.’s Order on November 15, 2011. Dkt. 134-18. In affirming, the BIA noted:
15
            … We agree with the Immigration Judge that the respondent is ineligible to seek
16          adjustment of status (I.J. at 1, January 5, 20l0). There is no dispute the respondent is
            inadmissible pursuant to section 212(a)(9)(C)(i)(I) of the Act for [illegally] reentering the
17          United States without being admitted after more than 1 year of unlawful presence in the
18          U.S. Accordingly, the respondent is ineligible to seek adjustment of status under section
            245(i) of the Act. …
19
            Finally, we agree with the Immigration Judge that the respondent is ineligible to seek
20          cancellation of removal pursuant to section 240A(b)(l) of the Act because he is unable to
21          demonstrate the requisite 10 years continuous physical presence (I.J. at 1·2, January 5, 2010).
            See section 240A(b)(l)(A) of the Act; 8 C.F.R. §24-0.64(b)(3); see also Ibarra-Flores v.
22          Gonzales, 439F.3d 614 (9th Cir. 2006) (holding that administrative voluntary departure can
            serve to break a period of continuous physical presence when an alien has knowingly and
23          voluntarily consented to the terms of the agreement [i.e., immediate voluntary return to
24          Mexico, without prosecution]). … the agreement). Despite the respondent’s claim that he
            was not read his rights or given a copy of the Form I-826, he does not assert that he did not
25          understand his rights or that he signed the document involuntarily … The record shows
            that the respondent was not simply turned around at the border but was subjected to the
26          documented and formal process of voluntary return at least 5 times between June 3, 1996,
27          and January 13, 2000 (Exh. 2). Accordingly, the Immigration Judge properly found the
            respondent was ineligible to see[k] cancellation of removal.
28

                                                                          William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                        United States Attorney (EDWA)
     page 8                                                               Post Office Box 1494, Spokane, WA 99210-1494
                                                                          Telephone: (509) 353-2767 Fax: (509) 835-6397
               Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 9 of 15



 1   Ex. 519 (emphasis added).
 2
              Plaintiff then appealed to the Ninth Circuit, during which a new immigration attorney
 3
     discovered the altered I-826 on or about December 13, 2011. On February 11, 2012, after
 4
     determining Officer Dodd’s I-826 (2008) had been altered, Plaintiff’s counsel filed a motion with the
 5
 6   BIA to reopen I.C. proceedings, arguing removal was based on the forged I-826 submitted by Mr.

 7   Love. Dkt. 1, ¶ 45. The BIA granted Plaintiff’s motion, specifically ordering:
 8            The respondent has provided evidence indicating that the Notice of Rights and Request for
 9            Disposition (Form I-826) submitted by the DHS may not be a complete and accurate
              document representing the respondent’s immigration record. Specifically, the Form I-826
10            submitted by DHS contains anachronisms and other hallmarks which may suggest
              document tampering. Given the seriousness and particularity of the allegations, as well as
11            the individual circumstances present in this case, we will reopen and remand for the
12            Immigration Judge to conduct a full evidentiary hearing regarding the respondent’s claims
              and requests for relief. In so remanding, we intimate no opinion regarding the
13            respondent’s ultimate eligibility for the relief requested.
14   Dkt. 1, Exhibit L (pg. 129) (emphasis added). Love did not oppose Plaintiff’s motion to re-open. In
15
     fact, ACC Love defaulted on Plaintiff’s requests on remand for both: 1) cancellation of removal;
16
     and 2) adjustment of his non-resident alien status.2 Dkt. 1, Ex. M. Plaintiff’s motion is granted on
17
     on January 9, 2014, in the absence of any opposition by Love and contradiction of the following:
18
19           1) Plaintiff’s own admitted absence from the U.S. and two voluntary returns to Mexico in
                January 2000;
20
             2) Plaintiff’s inability to prove the required 10 years of good moral character . . .
21              i.e., Plaintiff was found to be: i) a recidivist border violator; ii) he was convicted of
22              threatening others with a stolen firearm; iii) he had a DUI crash into the back of a stopped
                Seattle metro bus, injuring innocent bus passengers; and iv) he operated his motor vehicle
23              with a suspended license (i.e., failed to carry mandated liability insurance); and
24           3) Plaintiff’s failure to prove the required exceptional and extremely unusual hardship that
25              would result from his removal

26
27
     2
28       Plaintiff finally acknowledges he was factually/legally ineligible for adjustment of alien status, but Plaintiff
     nonetheless requested / received adjustment to his status. Id.

                                                                                       William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                                     United States Attorney (EDWA)
     page 9                                                                            Post Office Box 1494, Spokane, WA 99210-1494
                                                                                       Telephone: (509) 353-2767 Fax: (509) 835-6397
              Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 10 of 15



 1   Nonetheless, Judge Josephson grants Plaintiff’s unopposed cancellation and status adjustment.3 Id.
 2
              E.       Overview of Proceedings & Plaintiff’s Rule 11 Violations. On February 13, 2014,
 3
     Plaintiff submitted a $500,000 administrative tort claim to ICE. Dkt.1, ¶ 5. Plaintiff’s claim was
 4
     later administratively denied. Plaintiff’s counsel filed this lawsuit on October 23, 2014, alleging a
 5
 6   Bivens claim against Defendant Love and five (5) separate tort claims against the U.S. (Love’s

 7   employer) under the FTCA. See Dkt.1, ¶ 6. On December 18, 2014, Defendant Love filed a Rule
 8   12(b)(6) motion to dismiss Plaintiff’s Bivens claim. Dkt. 9. On December 23, 2014, the U.S. filed
 9
     its first motion to dismiss based on, inter alia, the absence of FTCA jurisdiction due to Plaintiff’s
10
     counsel’s failure to comply with applicable statute of limitations on Plaintiff’s asserted common law
11
12   tort claims. See Dkt. 14. On March 20, 2015, the District Court (the Honorable Judge Marsha J.

13   Pechman) entered an Order reluctantly granting Love’s motion to dismiss. The District Court also
14   dismissed four of Plaintiff’s five claims against the U.S., leaving only a disfavored, strictly construed
15
     common law claim of malicious prosecution, which was then based on Plaintiff’s unproven
16
     allegation that “other DHS – ICE law enforcement officers, may have helped Love” See Dkt. 35. .4
17
              On June 29, 2015, the U.S. filed a second motion to dismiss based on: i) lack of jurisdiction
18
19   under the FTCA; ii) absolute immunity; and iii) Plaintiff’s inability to properly allege or prove a

20   cognizable FTCA malicious prosecution claim against a required “federal law enforcement officer”
21   (i.e., Mr. Love is not a federal law enforcement officer under § 2680(h). See Dkt. 53. On July 15,
22
23   3
       Plaintiff alleges in his Complaint that he was not legally entitled to have IJ Josephson favorably adjust his resident
     status - Dkt. 1, n. 4 – but he nonetheless received a favorable, uncontested adjustment on remand. Id
24       4
            Plaintiff’s counsel at NIRP have an obligation under the RPCs to advise their client, Mr. Lanuza, of
     their failure inter alia to: 1) perform due diligence in their pre-filing investigation; 2) pre-filing legal
25   evaluation; 3) to timely comply with applicable FTCA statutes of limitations - which resulted in outright
     dismissal of 4 of 5 Plaintiff s FTCA claims; and 4) counsel’s failure to examined the merits of his futile
26   malicious prosecution claim before asserting and continuing to prosecute the same. Plaintiff’s counsel (all)
     also have obligation under the RPCs to advise Plaintiff to secure separate, independent counsel to objectively
27   evaluate the merits of a legal malpractice case against current counsel and for Rule 11 violations. See e.g.,
28   RPCs 1.3, 1.4, 1.7, 1.8(b) and (h), and 3.1; and Grange Ins. Ass'n v. Roberts 179 Wash.App. 739, 320 P.3d 77
     (Div. 1, 2013) (discussing malpractice elements where counsel failed to perform due diligence).

                                                                                      William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                                    United States Attorney (EDWA)
     page 10                                                                          Post Office Box 1494, Spokane, WA 99210-1494
                                                                                      Telephone: (509) 353-2767 Fax: (509) 835-6397
              Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 11 of 15



 1   2015, the U.S. filed a third Rule 12(b)(6) motion to dismiss based on lack of jurisdiction under 8
 2
     U.S.C. § 1252(g) and immunity under Washington’s Litigation – Witness Immunity doctrine. See
 3
     Dkt. 58. Id.5 The District Court denied the US’ motion on the basis Plaintiff’s Complaint, broadly
 4
     literally interpreted, met the plausible standard for asserting a FTCA malicious prosecution claim
 5
 6   because of unspecified ICE - DHS federal law enforcement officers. See Dkt. 86; see also Decl.

 7   of Tim Durkin and Dkt. 45, 49.
 8            On May 4, 2015, AUSA Durkin sent an email to Plaintiff’s five (5) counsel advising them
 9
     that Plaintiff’s sole remaining claim of malicious prosecution was disfavored under the law, was not
10
     well grounded in fact or law given the underlying facts of the case, and should be immediately
11
12   discontinued. Id. Plaintiff’s counsel rejected this notion and thereafter served the United States with

13   three (3) additional sets of discovery, including inter alia the requested production of all I-826 form
14   filings in the Seattle Immigration Court from 2007 through 2012 (which involves approximately
15
     42,000 cases). Id. On July 13, 2015, the U.S. again engaged in a dialogue with Plaintiff’s counsel
16
     regarding the U.S.’ perception of an ever increasing scope of discovery demands by Plaintiff’s
17
     counsel, purportedly related to his single malicious prosecution claim (e.g., Plaintiff ‘s counsel
18
19   requested the production of all I-826 forms that ICE counsel iled in Seattle immigration proceedings

20
21       5
               The United States also moved for protective orders and a stay of discovery while the Court considered the
     United States’ Rule 12(b)(1) facial motions for dismissal based on i) statutory immunity; ii) absolute immunity and ii)
22   judgment on the pleadings (none of which necessitated discovery). See Dkt. 34, 59, 63, 66. The District Court denied
     these motions (Dkt. 35, 65, 69) and the United States thereafter had to respond to Plaintiff’s six (6) sets of written
23   discovery and multiple subpoenas.
          Plaintiff’s counsel also unilaterally noted nine (9) depositions of four ICE officers and five current - former
24   members of ICE’s Office of Chief Counsel, including a sitting Immigration Court Judge (none of these counsel were
     involved in the altered form and could not provide a basis for Plaintiff to imposing liability under the FTCA). Cf., Bell
25   Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Depositions proceeded on the ICE law enforcement officers and some
     ICE counsel, including Mr. Love, who invoked his constitutional rights; and his deposition was sealed by this Court
26   while his criminal case proceeded. See Dkt. 89.
          The United States did not initially seek any discovery from Plaintiff due to its lack of jurisdiction defense, but did
27   finally ask to depose Plaintiff and his wife, and sought limited written discovery shortly before the District Court granted
     a stay due to the criminal case and Plaintiff’s appeal through the Ninth Circuit. So, depositions of the Plaintiff and other
28   witnesses with information regarding Plaintiff’s allegations – damages has not yet been performed. It is hoped the
     additional discovery costs – expenses can be avoided with the success of this motion.

                                                                                      William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                                    United States Attorney (EDWA)
     page 11                                                                          Post Office Box 1494, Spokane, WA 99210-1494
                                                                                      Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 12 of 15



 1   from 2007 – 12, which encompasses approximately 8,000 cases). The undersigned advised
 2
     Plaintiff’s counsel that the continued, expanding discovery, while motions to dismiss based on the
 3
     lack of jurisdiction, immunity, inability to state a FTCA claim, and judgment on the pleadings was
 4
     pending was imprudent, a waste of the parties’ resources and not in the interests of judicial economy
 5
 6   or litigation efficiency. Id. Plaintiffs’ counsel disagreed.

 7          On July 16, 2015, the United States filed additional jurisdictional challenges to the Plaintiff’s
 8   action under 8 U.S.C. § 1252(g) (prohibiting any court from having jurisdiction over any cause or
 9
     claim challenging the U.S. Attorney’s decision to comments, adjudicate or execute removal
10
     proceedings and orders) and Washington’s Litigation Privilege and Witness Immunity doctrine. Dkt.
11
12   58. These defenses were also previously communicated to the Plaintiff. Id. The United States

13   respectfully requested the Court to issue an Order staying discovery until after all of the pending
14   motions to dismiss were resolved. See Dkt. 54, 58, and 62. Plaintiff’s counsel opposed the motion,
15
     falsely claiming that Plaintiff’s malicious prosecution claim was viable. Since the Court had not yet
16
     reviewed the United States’ newer motions to dismiss, had previously denied its first motion to
17
     dismiss (on different grounds), and was misled by Plaintiff’s response, the Court denied the United
18
19   States’ motion for protective order.

20          On July 17, 2015, Plaintiff’s counsel unilaterally sent out notices for four DHS/ICE
21   employees, with the depositions unilaterally scheduled for August 11th and 12th, 2015, in Seattle.
22
     The depositions were for DHHS law enforcement officers: 1) Mark Bailey; 2) T. Calfee; 3) Michael
23
     Diaz; and 4) Anthony Dodd. In the afternoon of July 21, 2015, Plaintiff’s counsel unilaterally sent
24
25   out notices for the taking of the depositions of three (3) current and two (2) former ICE attorneys: 5)

26   John Odell (ACC); 6) Robert Peck (a retried ACC); 7) Jonathan Love, ACC on assigned
27   administrative duties; 8) Greg Fehlings, Deputy Chief Counsel and Love’s supervisor; and 9) the
28

                                                                         William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                       United States Attorney (EDWA)
     page 12                                                             Post Office Box 1494, Spokane, WA 99210-1494
                                                                         Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 13 of 15



 1   then chief of the Seattle Office, Mr. Sanchez. After lodged objections, the parties reached a
 2
     compromise on scheduling the needless, expensive and unnecessary discovery depositions. Plaintiff
 3
     also pursued discovery examinations, service of subpoenas and other discovery matters with the
 4
     absence of good faith. See Dkt. No. 134-15 – Depo of Officer Dawn Calfee (pgs. 78-112); who had
 5
 6   no involvement in Lanuza’s case, pgs. Cf., Rules 11, 26, 37, 45 (exam by Ms. Madrid).

 7          On August 14, 2015, the U.S. provided Plaintiff’s counsel with a $4,000 Offer of Judgment
 8   in the form of a settlement agreement – release of claims. Plaintiff’s counsel failed to respond
 9
     within the Rule’s specified time. See Durkin Decl. (and email attachments); On September 8, 2015,
10
     the U.S. served Plaintiffs’ counsel with a Notification of Rule 11 Violations and requested
11
12   Plaintiff’s counsel to file an immediate dismissal of Plaintiff’s deficient, sole remaining malicious

13   prosecution claim against the U.S. Plaintiff and his counsel declined. The U.S. informed Plaintiff
14   and counsel that once dismissal was entered that the United States would be seeking all recoverable
15
     costs – fees that were incurred in having to defend Plaintiff’s frivolous claim. On a number of
16
     occasions after September 8, 2015, the U.S. would again invite Plaintiff’s counsel to take a voluntary
17
     dismissal, without consequence. Id. However, on each occasion Plaintiff and counsel refused,
18
19   wrongly claiming that the U.S. could be held liable under the FTCA’s law enforcement proviso for

20   ICE Attorney Love’s unlawful acts. Id.
21          F.      Rule 11 Standards. Plaintiff and counsel failed to exercise due diligence in their
22
     pursuit of their FTCA claims against the United States. Among other things, Plaintiff’s counsel first
23
     negligently failed to properly evaluate the timeliness of Plaintiff’s purported other FTCA claims and
24
25   patently failed to comply with applicable statute of limitations for preserving and asserting such

26   claims. Plaintiff’s counsel’s lack of due diligence resulted in the Court’s dismissal of four of the
27   Plaintiff’s five causes of actions. See Dkt. 35 – Order Dismissing Abuse of Process; Intentional
28

                                                                         William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                       United States Attorney (EDWA)
     page 13                                                             Post Office Box 1494, Spokane, WA 99210-1494
                                                                         Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 14 of 15



 1   Infliction of Emotional Distress; Negligent Infliction of Emotional Distress; and Negligence claims
 2
     In addition, Plaintiff’s counsel failed to exercise due diligence in determining, before filing, whether
 3
     a malicious prosecution against the United States under the FTCA federal law enforcement proviso
 4
     could be based on the acts of a DHS – ICE Immigration Prosecuting Attorney as opposed to a
 5
 6   certified federal law enforcement officer. Had Plaintiff’s counsel performed such due diligence, he

 7   would have learned, as this Court noted in its Order, the law in the area is well settled and
 8   immigration attorneys cannot satisfy the FTCA’s Law Enforcement Proviso requirements for
 9
     supporting a malicious prosecution claim under the FTCA. Millbrook v. U.S., 569 U.S. 50, 55
10
     (2013) (“Congress intended immunity determinations to depend on a federal officer’s legal authority
11
12   …”, not the manner or capacity in which the federal employee was allegedly acting); Sims v. U.S.,

13   2008 WL 4813827, at *5 (E.D. Cal. Oct. 29, 2008) (attorneys working for ICE are not law
14   enforcement under § 2680(h)); 8 C.F.R. § 287.5(c)-(f) (enumerating ICE employees given arrest
15
     authority, which does not include attorneys); Bernard v. U.S., id. (FTCA does not authorize
16
     intentional torts based on government attorneys’ conduct); Gonzalez v. U.S., 2013 WL 942363, *5
17
     (C.D. Cal. Mar. 11, 2013) (dismissing intentional tort claims since complaint only addressed actions
18
19   of ICE attorneys and immigration judge); Cao v. U.S., 156 Fed.Appx. 48, 49-50 (9th Cir. 2005)

20   (dismissing false imprisonment claims since INS attorneys - immigration judges are not law
21   enforcement officers under FTCA). ;
22
            Plaintiff’s counsel were misguided in their overly zealous pursuit of Plaintiff’s futile claim.
23
     Dkt. 34, 64-1. Thus, it is the United States position that it should recover all reasonable fees / costs
24
25   arising from every pleading - filing with this court since September 29, 2015 (i.e., Dkt. Nos. 82 –

26   149), which violated Rule 11. Rule 11 sanctions must be awarded when a signed pleading, motion
27
28

                                                                          William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                        United States Attorney (EDWA)
     page 14                                                              Post Office Box 1494, Spokane, WA 99210-1494
                                                                          Telephone: (509) 353-2767 Fax: (509) 835-6397
             Case 2:14-cv-01641-BJR Document 150 Filed 08/20/19 Page 15 of 15



 1   or other paper is not well grounded in fact and warranted by existing law or a good faith argument
 2
     for the extension, modification or reversal of existing law. That is what occurred here.
 3
            The United States is also entitled to costs under Rule 54 related to transcripts, etc., that were
 4
     ordered in connection with preparation of this case for trial – litigation. 28 U.S.C. § 1920 defines
 5
 6   the term “costs” as used in Rule 54 (d), and enumerates expenses that a federal court may tax as

 7   costs under the authority found in Rule 54(d), which includes deposition transcript costs and the
 8   transcript from the Ninth Circuit Court of Appeals.
 9
            Wherefore, the United States respectfully requests that the Court issue an order granting the
10
     United States entitlement to the recovery of reasonable attorneys’ fees and costs in this matter under
11
12   Rules 11 and 54, and any other applicable federal laws.

13           RESPECTFULLY SUBMITTED this 20th day of August 2019.
14                                                          William D. Hyslop
15                                                          United States Attorney (EDWA)

16                                                          s/ Timothy M. Durkin
                                                            Timothy M. Durkin, AUSA
17                                                          Special Counsel for U.S. Attorney General
18
19
20
21
22                                             Certificate of ECF Service
     I hereby certify that on the date I electronically filed the foregoing with the Clerk of the Court using the
23   CM/ECF System the Court’s ECF system will send notification of such filing to the following, and/or I hereby
     certify that I have mailed by U.S. Postal Service the document to the following non-CM/ECF participant(s):
24       Counsel for the Plaintiff:                                Matt Adams, matt@nwirp.org;
25                                                                 Christopher Schenck, chris.schenck@gmail.com;
                                                                   Stephanie Martinez, stephanie@nwirp.org;
26                                                                 Aaron Korthius, aaron@nwirp.org.
         Defendant Pro Se                                          Jonathan Love, Jonathanlove786@gmail.com.
27   And to the following non-ECF party: N/A
                                                                   s/ Tim M. Durkin
28                                                                 Timothy M. Durkin, AUSA


                                                                           William B. Hyslop
     United States’ Motion & Memo for Costs – Fees                         United States Attorney (EDWA)
     page 15                                                               Post Office Box 1494, Spokane, WA 99210-1494
                                                                           Telephone: (509) 353-2767 Fax: (509) 835-6397
